Exhibit 99.1 United States Heating Oil Fund, LP Monthly Account Statement For the Month Ended November 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (248,371 ) Unrealized Gain (Loss) on Market Value of Futures 290,090 Interest Income 613 Total Income (Loss) $ 42,332 Expenses Investment Advisory Fee $ 7,966 Brokerage Commissions 1,220 NYMEX License Fee 310 SEC & FINRA Registration Expense 120 Non-interested Directors' Fees and Expenses 72 Prepaid Insurance Expense 11 Other Expenses 52,500 Total Expenses 62,199 Expense Waiver (50,508 ) Net Expenses $ 11,691 Net Gain (Loss) $ 30,641 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 11/1/09 $ 16,131,853 Net Gain (Loss) 30,641 Net Asset Value End of Period $ 16,162,494 Net Asset Value Per Unit (600,000 Units) $ 26.94 To the Limited Partners of United States Heating Oil Fund,
